Citation Nr: 1529229	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  03-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disorder affecting the great toes of both feet (bilateral foot condition), to include fibromyalgia. 

2. Entitlement to service connection for a right leg disorder, to include fibromyalgia. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1962 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, finding that no new and material evidence had been submitted to reopen a previously denied claim for service connection for a disorder affecting the great toes of the feet.  This decision also denied service connection for right leg pain.  

In April 2007, the Board reopened the Veteran's previously denied claim of service connection for a disorder affecting the great toes of the feet and remanded the claims for service connection for a disorder affecting the great toes of the feet and for a right leg disorder.  

This matter again came before the Board in October 2008.  At this time, the Board denied the claims of service connection for a disorder affecting the great toes of the feet and for a right leg disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2010, the Court found that there was an evidentiary basis to remand the issue of whether the Veteran's claims for a disorder of the great toes and right leg involved fibromyalgia.  

In both September 2011 and September 2012, the Board remanded the claims for additional evidentiary development. The RO, after accomplishing the directives in the preceding remands, maintained denials for both claims. The issues are again properly before the Board for appellate review.  

A review of the Virtual VA paperless claims processing system was conducted.





FINDINGS OF FACT

In a May 2015 letter, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, notified the Board that he wished to withdraw all claims before the VA.


CONCLUSION OF LAW

1. The criteria for withdrawal of the issue regarding service connection for a bilateral foot condition by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the issue regarding service connection for a right leg disorder by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, through his representative, in a May 2015 statement, requested to withdraw all issues on appeal.  The issues withdrawn include (1) entitlement service connection for a bilateral foot condition and (2) entitlement service connection for a right leg disorder. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for a disorder affecting the great toes of both feet (bilateral foot condition), to include fibromyalgia, is dismissed. 

Entitlement to service connection for a right leg disorder, to include fibromyalgia, is dismissed. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


